                                             Case 3:20-cr-00266-JST Document 80 Filed 08/13/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        UNITED STATES OF AMERICA,                       Case No. 20-cr-00266-JST-1
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.                                         INTRADISTRICT VENUE TRANSFER
                                   9

                                  10        MICHAEL BRENT ROTHENBERG,                       Re: ECF No. 68
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Defendant Michael Brent Rothenberg has filed a motion for intradistrict venue transfer.
                                  14   ECF No. 68. The Court will deny the motion.
                                  15   I.      BACKGROUND
                                  16           Rothenberg has been charged with 23 counts of criminal conduct stemming from his
                                  17   alleged fraudulent activities as founder of Rothenberg Ventures Management Company, LLC
                                  18   (“RVMC”). ECF No. 15 ¶ 25. Among other charges, Rothenberg is accused of misrepresenting
                                  19   his investment activities to and misusing funds provided by his investors.
                                  20           These criminal charges follow civil proceedings brought against Rothenberg by the SEC
                                  21   for fraudulent conduct related to RVMC. See SEC v. Rothenberg, No. 18-CV-05080-JST, ECF
                                  22   No. 1. The Court first presided over the civil proceedings when it sat in San Francisco. In its
                                  23   initial filing, the SEC “noted that under Northern District Civil Local Rule 3-2(d), ‘[the civil] case
                                  24   should be assigned to the San Francisco Division because a substantial part of the events or
                                  25   omissions that give rise to the claims alleged herein occurred in San Francisco County, and
                                  26   Defendant Rothenberg resides in San Francisco.’” ECF No. 68 at 2 (quoting SEC v. Rothenberg,
                                  27   No. 18-CV-05080-JST, ECF No. 1, Complaint ¶ 11). The civil case resolved in a consent
                                  28   judgment “order[ing] disgorgement and penalties” to be determined later. Id.; see also SEC v.
                                             Case 3:20-cr-00266-JST Document 80 Filed 08/13/21 Page 2 of 5




                                   1   Rothenberg, No. 18-CV-05080-JST, ECF Nos. 18-20. By the time the Court granted the SEC’s

                                   2   motion for disgorgement and penalties in late 2019, the Court had moved to Oakland. SEC v.

                                   3   Rothenberg, No. 18-CV-05080-JST, ECF Nos. 89, 100.

                                   4           The instant matter was originally assigned to Judge Alsup in San Francisco. ECF No. 68

                                   5   at 3. However, the Government filed a notice of related case under Local Rule 8-1, arguing that

                                   6   this case has “substantial factual overlap” with the prior SEC case. ECF No. 7 at 3. After

                                   7   allowing Rothenberg’s appointed counsel time to file a statement regarding the notice of related

                                   8   case, this Court issued an order relating the cases over Rothenberg’s pro se objection. ECF No. 68

                                   9   at 4; see ECF No. 32.

                                  10           Rothenberg has filed two motions to dismiss in this case. The Court ruled that the first, a

                                  11   motion to dismiss the Information with prejudice, ECF No. 8, was moot. ECF No. 46. The

                                  12   second, Rothenberg’s motion to dismiss three counts of the Indictment as time barred, ECF No.
Northern District of California
 United States District Court




                                  13   52, is the subject of a separate order issued today.

                                  14           On July 2, 2021, Rothenberg filed a motion for intradistrict venue transfer to move this

                                  15   case to the San Francisco courthouse. ECF No. 68. The Government filed an opposition, ECF

                                  16   No. 73, and Rothenberg replied, ECF No. 74.

                                  17   II.     LEGAL STANDARD

                                  18           The Constitution requires a criminal defendant be tried in “the State and district wherein

                                  19   the crime shall have been committed.” U.S. Const., amend. VI. A division of a federal district,

                                  20   however, is “not a unit of venue in criminal cases.” United States v. Betancourt, 734 F.2d 750,

                                  21   756 (11th Cir. 1984).

                                  22           A federal court must “set the place of [criminal] trial within the district with due regard for

                                  23   the convenience of the defendant, any victim, and the witnesses, and the prompt administration of

                                  24   justice.” Fed. R. Crim. P. 18. While cases in this district are assigned to courthouses based on the

                                  25   county of the alleged conduct, under Criminal Local Rule 18-2, “a Judge may . . . transfer a

                                  26   criminal case to a different courthouse if it appears that . . . a transfer would be in the interest of

                                  27   justice based upon the convenience of the defendant and the witnesses and the prompt

                                  28   administration of justice.” A district court has broad discretion over such matters. See United
                                                                                           2
                                              Case 3:20-cr-00266-JST Document 80 Filed 08/13/21 Page 3 of 5




                                   1   States v. Scholl, 166 F.3d 964, 969 (9th Cir. 1999) (reviewing intradistrict transfer for abuse of

                                   2   discretion).

                                   3   III.     DISCUSSION

                                   4            Rothenberg makes two arguments in support of transfer. He first contends that San

                                   5   Francisco is the proper venue because he resides in the city and “the events, victims and witnesses

                                   6   are in San Francisco.” ECF No. 68 at 5. He also asserts that an intradistrict venue transfer would

                                   7   not impact the “prompt administration of justice” because “the case is not so far along . . . that

                                   8   transfer[] . . . would cause significant delays.” Id. at 6.1

                                   9            The Court first notes that geographic convenience presents a threshold to be met rather

                                  10   than a strict requirement. See, e.g., United States v. Afflerbach, 754 F.2d 866, 869 (10th Cir.

                                  11   1985) (“[T]he mere fact that a defendant’s home is nearer one trial site than another is insufficient

                                  12   to merit transfer.”); United States v. Scott-Emuakpor, 2000 WL 288443, at *13 (W.D. Mich. Jan.
Northern District of California
 United States District Court




                                  13   25, 2000) (“Rule 18 does not mandate absolute convenience to a defendant.”). While Rothenberg

                                  14   may live closer to the San Francisco courthouse, there is no meaningful inconvenience in requiring

                                  15   him to travel to Oakland, a short commute that many individuals residing in both cities make daily

                                  16   with the aid of public transportation. Given the proximity of the two courthouses, Rothenberg’s

                                  17   characterization of Oakland as a “strange locality” where he should not be required “to defend

                                  18   himself against the powerful prosecutorial resources of the Government” is unpersuasive. ECF

                                  19   No. 68 at 5 (quoting United States v. Burns, 662 F.2d 1378, 1382 (11th Cir. 1981) (using this

                                  20   language to describe a venue “almost 100 miles” away from defendants’ place of residence)).

                                  21            Similarly, Rothenberg fails to show that San Francisco is more convenient for the victims

                                  22   and witnesses. The minimal inconvenience in requiring any San Francisco-based victims or

                                  23

                                  24   1
                                         Rothenberg also argues that Local Rule 8-1, which permitted the transfer to Oakland, conflicted
                                  25   in this case with Federal Rule of Criminal Procedure 18. ECF No. 68 at 7-8. He contends that a
                                       court acts improperly when it looks beyond the Rule 18 factors in making a transfer decision. Id.
                                  26   at 7 (citing United States v. Lipscomb, 299 F.3d 303, 341 (5th Cir. 2002)). This argument is
                                       unavailing. Lipscomb explicitly permitted district courts to “consider other factors” beyond those
                                  27   enumerated in Rule 18 and instead cautioned courts against following a “generalized but informal
                                       policy regarding transfers as a matter of course.” 299 F.3d at 341-42. Moreover, judicial
                                  28   efficiency – the rationale for Local Rule 8-1 – undoubtably contributes to the “prompt
                                       administration of justice” as conceived by Rule 18.
                                                                                         3
                                           Case 3:20-cr-00266-JST Document 80 Filed 08/13/21 Page 4 of 5




                                   1   witnesses to travel to Oakland does not weigh strongly in favor of transferring the case for the

                                   2   reasons discussed above. In addition, as Rothenberg notes, “several of the alleged victims are

                                   3   companies not headquartered in California, or even the United States at all.” Id. at 6. As to these

                                   4   parties, the two venues are equally convenient. See, e.g., United States v. Schock, No. 16-CR-

                                   5   30061, 2016 WL 7156461, at *4 (C.D. Ill. Dec. 7, 2016) (The fact that “the majority of potential

                                   6   witnesses reside[d] outside of Illinois” did not support defendant’s request for intradistrict venue

                                   7   transfer.).

                                   8           Finally, the Court finds that an intradistrict venue transfer could negatively impact the

                                   9   “prompt administration of justice” given the time and effort the Court has already devoted to

                                  10   understanding the facts of this case. See United States v. Scholl, 166 F.3d 964, 970 (9th Cir. 1999)

                                  11   (affirming district court relying on “the efficiency to be gained by not transferring the matter to

                                  12   another judge” in evaluating intradistrict venue transfer). Rothenberg suggests that transferring
Northern District of California
 United States District Court




                                  13   this case to San Francisco would involve little duplication of work because the criminal case is

                                  14   “substantially broader than the SEC case and involves conduct . . . not at all raised in [that] case.”

                                  15   ECF No. 68 at 6. However, this argument discounts that this is the third motion the Court has

                                  16   considered in these proceedings. It also ignores the time this Court spent on the SEC’s motion for

                                  17   disgorgement and penalties in Rothenberg’s civil case and that the SEC case, as the Government

                                  18   observes, may still be ongoing: the agency recently “served [Rothenberg] with discovery requests

                                  19   . . . aimed at determining the assets he has available to pay the judgment against” him. ECF No.

                                  20   73. at 11. Rothenberg has failed to respond to these requests, and court intervention may therefore

                                  21   be necessary. Id.2

                                  22           As a result, the Court finds that the “prompt administration of justice” supports continuing

                                  23   this case in Oakland. This consideration outweighs the limited convenience factors Rothenberg

                                  24   relies on.

                                  25

                                  26
                                  27   2
                                         In a footnote of his reply brief, Rothenberg asks the Court to stay the SEC case. See ECF No. 74
                                  28   at 6 n.1. Because that relief requires the filing of a separate motion, the Court does not consider
                                       the request further in this order.
                                                                                           4
                                          Case 3:20-cr-00266-JST Document 80 Filed 08/13/21 Page 5 of 5




                                   1                                          CONCLUSION

                                   2         For the foregoing reasons, Rothenberg’s motion for intradistrict venue transfer is DENIED.

                                   3         IT IS SO ORDERED.

                                   4   Dated: August 13, 2021
                                                                                    ______________________________________
                                   5
                                                                                                  JON S. TIGAR
                                   6                                                        United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     5
